Title: From John Adams Smith to Joseph Planta, Jr., 19 December 1817
From: Smith, John Adams
To: Planta, Joseph, Jr.


				
					
					Craven Street 19 Decr. 1817.
				
				Mr. J. Adams Smith Chargé d’affaires of the United States of America presents his Compliments to M. Planta to inform him of the arrival at Cowes of the American Ship of War Franklin with His Excellency Mr. Rush as Envoy Extraordinary and Minister Plenipotentiary from the United States of America to His Britannic Majesty, and to request that an order may be granted permitting His Excellency with his family and Suite to land with his effects and baggage for the purpose of proceeding to London.Mr. Smith begs Mr Planta to accept the assurance of his high Consideration
				
					
				
				
			